Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-7, 9-10 and 15-16 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a method of forming a metallized mirror coating on a light diffusing optical fiber  comprising: contacting an end face of a second end of a light diffusing optical fiber with a metallized mirror precursor; a plurality of scattering structures positioned within the core, the polymer cladding, or both the core and the polymer cladding, and the plurality of scattering structures are configured to scatter guided light toward the outer surface of the light diffusing optical fiber such that a portion of the guided light diffuses through the outer surface along the light diffusing optical fiber, and heating the metallized mirror precursor such that the metallized mirror precursor bonds to the core and the polymer cladding at the end face of the second end of the light diffusing optical fiber thereby forming a metallized mirror coating on the end face of the second end of the light diffusing optical fiber; in combination with the other recited limitations in the claim. 
Claims 2-7, 9-10, and 15-16 are allowable as dependent upon claim 1.
Claims 18-24, 26, and 28 are allowed. 
Independent claim 18 is allowed because the prior art does not teach or suggest a light diffusing optical fiber comprising: a first end, a second end opposite the first end, a core, a polymer cladding surrounding the core, an outer surface, and a plurality of scattering structures; the second end comprises an end face opposite the end face of the first end; the polymer cladding is coplanar with the core at the end face of the second end; the plurality of scattering structures are configured to scatter guided light toward the outer surface of the light diffusing optical fiber such that a portion of the guided light diffuses through the outer surface along a diffusion length of the light diffusing optical fiber; and a metallized mirror coating is directly bonded to the core and the polymer cladding at the end face of the second end and comprises a reflective metal material comprising a reflection percentage of about 70% or greater and a melting point that is greater than an equilibrium operating temperature of the light diffusing optical fiber; in combination with the other recited limitations in the claim. 
Claims 19-24, 26, and 28 are allowable as dependent upon claim 1.
Prior art reference Krijn et al. (WO 2009/040725 A2; “Krijn”) is the closest prior art of record in this application. However, Krijn fails to disclose the metallized mirror precursor limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PETER RADKOWSKI/Primary Examiner, Art Unit 2883